DETAILED ACTION
Applicant's submission filed on 3 August 2021 has been entered.  Claims 1, 7, and 13 are currently amended; claims 15 and 18 are cancelled; claims 2-6, 8-12, 14, 16, 17, 19, and 20 are previously presented; claims 21 and 22 have been added.  Claims 1-14, 16, 17, and 19-22 are pending and ready for examination.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 August 2021 and 14 September 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dong (WO 2018/103083) in view of “Common Public Radio Interface (CPRI); Interface Specification” dated 9 October 2015, hereafter referred CPRI, in view of Ostberg et al. (US 2018/0310331 A1), hereafter referred Ostberg, further in view of Garcia (US 2014/0241186 A1).  While Dong was cited by applicant’s IDS filed 22 June 2020, the applicant did not include an English translation of the document.  A machine language translation of Dong is included with the PTO-892.  CPRI was cited by applicant’s IDS filed 22 June 2020.  Garcia was cited by applicant’s IDS filed 14 September 2021.

Regarding claim 1, Dong teaches a method comprising:
receiving, by a proxy node, a Common Public Radio Interface (CPRI) bit stream transmitted by a radio equipment controller (Dong, [0006]; a protocol conversion apparatus receives a first Ethernet packet sent by a wireless device controller REC, the first Ethernet packet carrying first common universal radio interface CPRI data); and
fast-sampling, by the proxy node, the CPRI bit stream to determine whether a hyper frame number synchronization with the radio equipment controller at a common matching link bit rate is achievable, wherein the fast-sampling comprises attempting to (Dong, [0037]-[0040] and [0096]; the protocol conversion device process the control words that complete the L1 synchronization process according to the requirements of the CPRI protocol, where the REC needs to configure the CPRI rate on the protocol conversion device and the CPRI L1 synchronization process control word can be generated by the protocol conversion device).
Dong does not expressly teach the L1 synchronization process comprises attempting to decode the received CPRI stream and achieve the hyper frame number synchronization for each of a plurality of link bit rates configured for a fast-sampling time period.
However, CPRI teaches the L1 synchronization process comprises attempting to decode the received CPRI stream and achieve the hyper frame number synchronization for each of a plurality of link bit rates configured for a fast-sampling time period (CPRI, 4.2.7.7.2, 4.5.2, 4.5.3.2; the master port start to attempt to receive a CPRI at the highest available line bit rate.  If the master port does not reach synchronization state HFNSYNC, it shall select another line bit rate from CPRI transmission after time T1 from entering the state, given that another line bit rate is available, where 4.2.7.7.2 shows Table 12 with the different available line bit rates).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the (CPRI, p. 4; Motivation for CPRI).
Dong in view of CPRI does not expressly teach wherein the CPRI bit stream is transmitted within a transmit time interval of the radio equipment controller.
However, Ostberg teaches wherein the CPRI bit stream is transmitted within a transmit time interval of the radio equipment controller (Ostberg, Fig. 2, [0049]; the REC communicates data in the scheduled TTI according to the determined scheduling).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI to include the above recited limitations as taught by Ostberg in order to separate the transmission of configuration data from the actual data to be transmitted (Ostberg, [0050]).
Dong in view of CPRI further in view of Ostberg does not expressly teach wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable of being attempted to decode the received CPRI bit stream and achieve the hyper frame number synchronization within the at least one fast-sampling time interval by the proxy node.
However, Garcia teaches wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable (Garcia, [0052]; the CPRI line bit rate can be determined as shown at 212, and the hyper-frame number of the current hyper frame number can be determined, the IQM can be synchronized with the REC).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI further in view of Ostberg to include the above recited limitations as taught by Garcia in order to determine operational parameters (Garcia, [0004]).

Regarding claim 7, Dong teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations (Dong, [0124]; computer program on a computer-readable medium that can be accessed by a computer), comprising:
receiving, by a proxy node, a Common Public Radio Interface (CPRI) bit stream transmitted by a radio equipment controller (Dong, [0006]; a protocol conversion apparatus receives a first Ethernet packet sent by a wireless device controller REC, the first Ethernet packet carrying first common universal radio interface CPRI data); and
fast-sampling, by the proxy node, the CPRI bit stream to determine whether a hyper frame number synchronization with the radio equipment controller at a common matching link bit rate is achievable, wherein the fast-sampling comprises attempting to decode the received CPRI bit stream and achieve the hyper frame number (Dong, [0037]-[0040] and [0096]; the protocol conversion device process the control words that complete the L1 synchronization process according to the requirements of the CPRI protocol, where the REC needs to configure the CPRI rate on the protocol conversion device and the CPRI L1 synchronization process control word can be generated by the protocol conversion device).
Dong does not expressly teach the L1 synchronization process comprises attempting to decode the received CPRI stream and achieve the hyper frame number synchronization for each of a plurality of link bit rates configured for a fast-sampling time period.
However, CPRI teaches the L1 synchronization process comprises attempting to decode the received CPRI stream and achieve the hyper frame number synchronization for each of a plurality of link bit rates configured for a fast-sampling time period (CPRI, 4.2.7.7.2, 4.5.2, 4.5.3.2; the master port start to attempt to receive a CPRI at the highest available line bit rate.  If the master port does not reach synchronization state HFNSYNC, it shall select another line bit rate from CPRI transmission after time T1 from entering the state, given that another line bit rate is available, where 4.2.7.7.2 shows Table 12 with the different available line bit rates).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient (CPRI, p. 4; Motivation for CPRI).
Dong in view of CPRI does not expressly teach wherein the CPRI bit stream is transmitted within a transmit time interval of the radio equipment controller.
However, Ostberg teaches wherein the CPRI bit stream is transmitted within a transmit time interval of the radio equipment controller (Ostberg, Fig. 2, [0049]; the REC communicates data in the scheduled TTI according to the determined scheduling).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI to include the above recited limitations as taught by Ostberg in order to separate the transmission of configuration data from the actual data to be transmitted (Ostberg, [0050]).
Dong in view of CPRI further in view of Ostberg does not expressly teach wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable of being attempted to decode the received CPRI bit stream and achieve the hyper frame number synchronization within the at least one fast-sampling time interval by the proxy node.
However, Garcia teaches wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable of being attempted to decode the received CPRI bit stream and achieve the hyper frame (Garcia, [0052]; the CPRI line bit rate can be determined as shown at 212, and the hyper-frame number of the current hyper frame number can be determined, the IQM can be synchronized with the REC).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI further in view of Ostberg to include the above recited limitations as taught by Garcia in order to determine operational parameters (Garcia, [0004]).

Regarding claims 2 and 8, Dong in view of CPRI in view of Ostberg further in view of Garcia teaches the method of claim 1 and the media of claim 7 above.  Dong does not expressly teach wherein each fast-sampling time interval comprises one fast-sampling time period.
However, CPRI teaches wherein each fast-sampling time interval comprises one fast-sampling time period (CPRI, 4.5.3.2; each following T1 interval, a new line bit rate is selected given that another line bit rate is available.  Examiner notes that comprises means includes which means that this has the broadest reasonable interpretation that each fast-sampling time interval has at least one fast-sampling time period but may include multiple fast-sampling time periods).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient (CPRI, p. 4; Motivation for CPRI).

Regarding claims 3 and 9, Dong in view of CPRI in view of Ostberg further in view of Garcia teaches the method of claim 1 and the media of claim 7 above.  Dong does not expressly teach wherein each fast-sampling time interval comprises multiple fast-sampling time periods.
However, CPRI teaches wherein each fast-sampling time interval comprises multiple fast-sampling time periods (CPRI, 4.5.3.2; each following T1 interval, a new line bit rate is selected given that another line bit rate is available).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI, p. 4; Motivation for CPRI).

Regarding claims 4 and 10, Dong in view of CPRI in view of Ostberg further in view of Garcia teaches the method of claim 1 and the media of claim 7 above.  Dong does not expressly teach wherein the fast-sampling time interval is between 0.9 seconds and 1.1 seconds.
However, CPRI teaches wherein the fast-sampling time interval is between 0.9 seconds and 1.1 seconds (CPRI, 4.5.3.2; T1 is 0.9-1.1 s).
(CPRI, p. 4; Motivation for CPRI).

Regarding claims 5 and 11, Dong in view of CPRI in view of Ostberg further in view of Garcia teaches the method of claim 1 and the media of claim 7 above.  Dong does not expressly teach wherein the transmit time interval of the radio equipment controller is between 0.9 seconds and 1.1 seconds.
However, CPRI teaches wherein the transmit time interval of the radio equipment controller is between 0.9 seconds and 1.1 seconds (CPRI, 4.5.3.2; T1 is 0.9-1.1 s.  This is mirrored by the interpretation of the specification [0078] which references the CPRI v7.0 specification procedure).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI, p. 4; Motivation for CPRI).

Regarding claims 6 and 12, Dong in view of CPRI in view of Ostberg further in view of Garcia teaches the method of claim 1 and the media of claim 7 above.  Further, Dong teaches further comprising:
(Dong, Fig. 6, [0054] and [0060]-[0061]; the new REC packs the CPRI data into a RoE message and sends it to the protocol conversion device as well as configure the protocol conversion device, including RoE packets with CPRI rate).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI further in view of “Control Packets for RoE” by Kevin Bross dated 15 April 2016, hereafter referred Bross.  Bross was cited by applicant’s IDS filed 13 July 2020.

Regarding claim 13, Dong teaches a method comprising:
performing, for one or more link bit rates of a plurality of link bit rates configured for a fronthaul network, Common Public Radio Interface (CPRI) Layer 1 link auto-negotiation operations to establish a CPRI link between a radio equipment controller and a radio equipment of the fronthaul network (Dong, [0002]; communication between the REC and RE as fronthaul communication, where one such fronthaul interface used is Common Public Radio Interface (CPRI)), the CPRI Layer 1 link auto-negotiation operations comprising:
fast-sampling, by a proxy slave, a first CPRI bit stream transmitted by a radio equipment controller to achieve a hyper frame number synchronization with the radio equipment controller at a link bit rate, wherein the fast-sampling comprises attempting to (Dong, [0037]-[0040] and [0096]; the protocol conversion device process the control words that complete the L1 synchronization process according to the requirements of the CPRI protocol, where the REC needs to configure the CPRI rate on the protocol conversion device and the CPRI L1 synchronization process control word can be generated by the protocol conversion device);
upon the proxy slave achieving the hyper frame number synchronization with the radio equipment controller, communicating the first CPRI bit stream and the link bit rate from the proxy slave to a proxy master (Dong, Fig. 6, [0054] and [0060]-[0061]; the new REC packs the CPRI data into a RoE message and sends it to the protocol conversion device as well as configure the protocol conversion device, including RoE packets with CPRI rate) via at least one Radio over Ethernet (RoE) frame (Dong, [0069]; the RoE message may refer to an Ethernet message).
transmitting, by the proxy master, the first CPRI bit stream to the radio equipment at the link bit rate and the radio equipment attempting to achieve a hyper frame number synchronization with the first CPRI bit stream (Dong, Fig. 6, [0057]-[0058]; the protocol conversion device adds the L1 synchronization to the CPRI data and the traditional RE receives the CPRI data from the protocol conversion device);
upon the radio equipment achieving the hyper frame number synchronization, the radio equipment communicating a second CPRI bit stream to the proxy master at the (Dong, Fig. 6, [0063]; the traditional RE then sends the CPRI data to the protocol conversion device);
upon the proxy master achieving a hyper frame number synchronization with the radio equipment for the second CPRI bit stream transmitted by the radio equipment at the link bit rate, communicating the second CPRI bit stream from the proxy master to the proxy slave (Dong, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC); and
transmitting, by the proxy slave, the second CPRI bit stream to the radio equipment controller (Dong, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC),
wherein the CPRI Layer 1 link auto-negotiation operations are completed and the CPRI link is established between the radio equipment controller and the radio equipment when the radio equipment controller achieves a hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at a particular link bit rate (Dong, [0096]-[0100]; the CPRI L1 synchronization process control word can be generated by the protocol conversion device where this synchronization word is included in the CPRI frame).
Dong does not expressly teach the L1 synchronization process comprises attempting to decode the received CPRI stream and achieve the hyper frame number synchronization for each of a plurality of link bit rates configured for a fast-sampling time period.
(CPRI, 4.2.7.7.2, 4.5.2, 4.5.3.2; the master port start to attempt to receive a CPRI at the highest available line bit rate.  If the master port does not reach synchronization state HFNSYNC, it shall select another line bit rate from CPRI transmission after time T1 from entering the state, given that another line bit rate is available, where 4.2.7.7.2 shows Table 12 with the different available line bit rates).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI, p. 4; Motivation for CPRI).
While Dong teaches utilizing the protocol conversion device in two directions (uplink and downlink) for communications between the radio equipment and radio equipment controller, Dong in view of CPRI does not expressly teach 
two proxies, one in each direction; and
communicating the link bit rate from the proxy slave to the proxy master,
wherein the link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame.
However, Bross teaches two proxies, one in each direction (Bross, p. 3, Management node M could be co-located with Node A and is hence a “proxy”; while Bross does not explicitly state a second proxy, p. 15 of Bross states that both Node A and Node Z maintain the flow statistics, including the link bit rate information.  This implies a “second proxy” in the broadest reasonable interpretation of the claim); and
communicating the link bit rate from the proxy slave to the proxy master (Bross, p. 17, Field “dataRateKbps” which is the Radio data rate refers to the link bit rate), 
wherein the link bit rate is indicated in a header of the at least one RoE frame and the first CPRI bit stream is included in an RoE payload of the at least one RoE frame (Bross, p. 4; Control packets follow the RoE header format).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI to include the above recited limitations as taught by Bross in order to ensure multi-vendor interoperability of RoE (Bross, p. 2).
Dong in view of CPRI further in view of Bross does not expressly teach wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable of being attempted to decode the received CPRI bit stream and achieve the hyper frame number synchronization within the at least one fast-sampling time interval by the proxy node.
However, Garcia teaches wherein the at least one fast-sampling time interval is set based on the transmit time interval of the radio equipment controller such that all of the plurality of link bit rates configured for the link bit rate fast-sampling set are capable of being attempted to decode the received CPRI bit stream and achieve the hyper frame (Garcia, [0052]; the CPRI line bit rate can be determined as shown at 212, and the hyper-frame number of the current hyper frame number can be determined, the IQM can be synchronized with the REC).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI further in view of Bross to include the above recited limitations as taught by Garcia in order to determine operational parameters (Garcia, [0004]).

Regarding claim 14, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 13 above.  Further, Dong teaches wherein upon achieving the hyper frame number synchronization with the radio equipment controller, the proxy slave does not transmit to the radio equipment controller until the second CPRI bit stream is received from the proxy master (Dong, [0064]-[0067]; after receiving the CPRI data, the protocol conversion device packs the data in a RoE message and sends it to the new REC).

Regarding claim 16, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 13 above.  Dong in view of CPRI does not expressly teach wherein upon the Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the link bit rate to the proxy master.
However, Bross teaches wherein upon the Layer 1 link auto-negotiation operations being completed, the proxy slave does not communicate the link bit rate to (Bross, p. 17, the dataRateKbps is a field when the packet is constructed and is not present in the Initiate/Terminate/Demolish/Notify/Adjust/Status that comes after the link being established).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI to include the above recited limitations as taught by Bross in order to ensure multi-vendor interoperability of RoE (Bross, p. 2).

Regarding claim 17, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 13 above.  Dong does not expressly teach wherein communicating the link bit rate includes communicating a value indicating a link bit rate option associated with the link bit rate.
However, CPRI teaches wherein communicating the link bit rate includes communicating a value indicating a link bit rate option associated with the link bit rate (CPRI, 4.2.1; the CPRI line bit rate may be selected from the following option list).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong to include the above recited limitations as taught by CPRI in order to enable flexible and efficient product differentiation for radio base stations and independent technology evolution for RE and REC (CPRI, p. 4; Motivation for CPRI).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI in view of Bross further in view of Garcia as applied to claim 17 above, and further in view of Ostberg.

Regarding claim 19, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 17 above.  Dong in view of CPRI in view of Bross further in view of Garcia does not expressly teach wherein the CPRI Layer 1 link auto-negotiation operations are performed within one transmit time interval of the radio equipment controller.
However, Ostberg teaches wherein the CPRI Layer 1 link auto-negotiation operations are performed within one transmit time interval of the radio equipment controller (Ostberg, [0047]; the REC configures the RE to, in the scheduled TTI, operate according to the determined allocation of radio resources and communicate with the REC).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI in view of Bross further in view of Garcia to include the above recited limitations as taught by Ostberg in order to separate the transmission of configuration data from the actual data to be transmitted (Ostberg, [0050]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI in view of Bross further in view of Garcia as applied to claim 17 above, and further in view of Takahiro (JP 2014-96633 A).

Regarding claim 20, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 17 above.  Dong in view of CPRI in view of Bross further in view of Garcia does not expressly teach wherein the CPRI Layer 1 link auto-negotiation operations are repeated with the plurality of link bit rates until the radio equipment controller achieves the hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at the particular link bit rate.
However, Takahiro teaches wherein the CPRI Layer 1 link auto-negotiation operations are repeated with the plurality of link bit rates until the radio equipment controller achieves the hyper frame number synchronization for the second CPRI bit stream transmitted by the proxy slave at the particular link bit rate (Takahiro, p. 6; the synchronization detection operation is repeated without shifting to the synchronization window detecting operation until the synchronization state is detected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI in view of Bross further in view of Garcia to include the above recited limitations as taught by Takahiro in order to better adjust when changes occur in the transmission timing in terms of synchronization (Takahiro, p. 2).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of CPRI in view of Bross further in view of Garcia as applied to claim 13 Sharma et al. (US 2016/0302194 A1), hereafter referred Sharma.

Regarding claim 21, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 13 above.  Dong in view of CPRI in view of Bross further in view of Garcia does not expressly teach wherein each fast-sampling time interval comprises one fast-sampling time period.
However, Sharma teaches wherein each fast-sampling time interval comprises one fast-sampling time period (Sharma, [0056]; time interval of the first, second, and third time periods.  This shows that the time interval includes one time period).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Dong in view of CPRI in view of Bross further in view of Garcia to include the above recited limitations as taught by Sharma in order to have a more efficient system for time alignment (Sharma, [0015]).

Regarding claim 22, Dong in view of CPRI in view of Bross further in view of Garcia teaches the method of claim 13 above.  Dong in view of CPRI in view of Bross further in view of Garcia does not expressly teach wherein each fast-sampling time interval comprises multiple fast-sampling time periods.
However, Sharma teaches wherein each fast-sampling time interval comprises multiple fast-sampling time periods (Sharma, [0056]; time interval of the first, second, and third time periods).
(Sharma, [0015]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/SAI AUNG/Primary Examiner, Art Unit 2416